Margiotti, Attorney General,
You ask to be advised on what basis the State Emergency Relief Board shall compute the percentage of the appropriation for unemployment relief made by Act of August 7,1936, no. 44, that may be used by the board for administration expenses during each month.
Insofar as it is applicable to your inquiry, this act, after making an appropriation of $22,283,789 to the State Emergency Relief Board for unemployment relief purposes, provides, in section 1, as follows:
“Of the amount hereby appropriated, not more than twelve per centum expended during the month of September, one thousand nine hundred thirty-six, not more than eleven per centum during the month of October, one thousand nine hundred thirty-six, not more than ten per centum during the month of November, one thousand nine *244hundred thirty-six, not more than nine per centum during the month of December, one thousand nine hundred thirty-six, and not more than eight per centum during the month of January, one thousand nine hundred thirty-seven, shall be used for administration expenses of the State Emergency Relief Board.” (Italics supplied.)
Section 5, in turn, provides, in part, as follows:
“The State Emergency Relief Board may, from time to time, expend or authorize the expenditure of such sums, as may be necessary, out of the appropriation made by this act, not exceeding the limitations hereinbefore prescribed, for the payment of salaries,” etc. (Italics supplied.)
The answer to your inquiry depends upon the meaning to be ascribed to the word “expended”.
Under the provisions of sections 2 and 3 of the act, the State Emergency Relief Board is required, from time to time, to make allocations of the appropriation among the several counties for expenditure through such local agencies as shall be designated by the board. Section 5 of the act, as above indicated, makes the appropriation available for the administration expenses of the board.
Reading the act as a whole, we are of the opinion that the legislature, by the use of the word “expended”, did not mean funds actually disbursed during a particular month, but instead contemplated commitments incurred for relief and administrative expenses during a given month.
The latter interpretation is the proper one, since the obvious intention of the legislature was to permit only a certain proportion of the amount committed for expenditure during a particular month to be used for administration purposes. To construe the word “expended” to mean funds actually disbursed during a given month would not conform to this legislative intent, in that this interpretation would include the liquidation during a particular month of commitments incurred at various times prior to that month.
*245We realize that it will be impossible for the State Emergency Relief Board to ascertain definitely the aggregate sum of commitments for a particular month until the end of that month, or even until the forepart of the succeeding month. However, it will be possible for the State Emergency Relief Board to make the necessary adjustments after the total amount of commitments is ascertained.
Accordingly, you are advised that the amount of the appropriation made to the State Emergency Relief Board by the Act of August 7,1936, no. 44, that is available for administration expenses during a particular month is to be determined by applying the prescribed percentage rate to that particular month against the total commitments incurred during that month.
From Frederic Bay, Harrisburg.